Citation Nr: 0807589	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  01-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for a 
schizophrenic disorder, undifferentiated type, evaluated as 
50 percent disabling prior to September 30, 2002 and as 
70 percent disabling from September 30, 2002 to April 18, 
2003.  


REPRESENTATION

Appellant represented by:	Melvin Spaeth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from August 1968 
to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  The RO denied a disability rating 
greater than 50 percent for the service-connected 
schizophrenic disorder, undifferentiated type.  

After receiving notification of the March 2001 determination, 
the veteran perfected a timely appeal with respect to the 
denial of his increased rating claim.  In August 2002 and 
July 2003, the Board requested additional evidentiary 
development.  

Following completion of the requested development, the Board, 
in September 2004, continued the 50 percent rating for the 
veteran's service-connected schizophrenic disorder, 
undifferentiated type, prior to September 30, 2002; awarded 
an increased evaluation of 70 percent for this disability 
effective from September 30, 2002 to April 18, 2003; and 
granted a total schedular rating for this disorder effective 
from April 19, 2003.  An October 2004 rating action 
effectuated the Board's decision.  

The veteran filed a timely appeal with the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2007 
memorandum decision, the Court vacated and remanded those 
parts of the Board's September 2004 decision that denied a 
disability rating greater than 50 percent for his 
service-connected schizophrenic disorder, undifferentiated 
type, prior to September 30, 2002 and that awarded an 
increased evaluation of no greater than 70 percent for this 
disability from September 30, 2002 to April 18, 2003.  The 
veteran's appeal has been returned to the Board for further 
appellate review consistent with the Court's decision.  


FINDINGS OF FACT

1  Prior to September 30, 2002, the schizophrenic disorder, 
undifferentiated type, was not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.  During that time 
period, the veteran maintained employment for over 20 years, 
one marriage, and a relationship with his two children.  

2.  From September 30, 2002 to April 18, 2003, the 
schizophrenic disorder, undifferentiated type, was not 
manifested by total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
50 percent for the service-connected schizophrenic disorder, 
undifferentiated type, prior to September 30, 2002 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9204 (2007).  

2.  The criteria for a disability rating greater than 
70 percent for the service-connected schizophrenic disorder, 
undifferentiated type, between September 30, 2002 and 
April 18, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9204 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to increased rating claims in particular, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

These notification requirements were partially satisfied by a 
March 2004 letter issued to the veteran.  In particular, that 
letter informed the veteran that, to substantiate his 
increased rating claim, he must submit evidence that his 
service-connected psychiatric disorder had increased in 
severity.  The letter specifically stated that such evidence 
may include pertinent treatment records, records of pay and 
attendance (including sick leave, annual leave, and leave 
without pay) from 1999 until he left his postal employment, 
statements from treating physicians and other individuals 
"who are able to describe from their knowledge and personal 
observations in what manner . . . [his] disability has become 
worse."  Also, the April 2001 statement of the case (SOC) 
provided the veteran with specific notice of the relevant 
rating (Diagnostic Code) criteria for psychiatric disorders.  

Further, the March 2004 correspondence notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his increased rating issue 
but that he must provide enough information so that the 
agency could request the relevant records.  The letter also 
informed the veteran of his opportunity to submit 
"additional things" as well as "any other evidence or 
information that . . . [he] think[s] . . . [would] support . 
. . [his] claim."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Although the April 2001 SOC and March 2004 letter were sent 
after the agency of original jurisdiction's (AOJ's) initial 
denial of the veteran's increased rating claim, the Board 
finds that such timing error was not prejudicial to the 
veteran.  This is so because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case (SSOC) issued in May 2004 after the 
notices were provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  Pelegrini II, 
18 Vet. App. at 122.  See also VAOPGCPREC 7-2004 (July 16, 
2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

The Board further acknowledges that the veteran has not been 
informed of the type of evidence necessary to establish an 
effective date (element #5).  See Dingess/Hartman, 19 Vet. 
App. at 488.  However, as will be discussed in the following 
decision, the Board finds that the evidence of record does 
not support a grant of the veteran's increased rating claim.  
Consequently, no effective date will be assigned.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the increased rating claim adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  This is so because evidence 
of record demonstrates that the veteran has actual knowledge 
of the criteria necessary for an increased rating for his 
service-connected psychiatric disorder.  See Vazquez-Flores, 
No. 05-0355, slip op. at 12 (U.S. Vet. App. January 30, 
2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (which holds that "[a]ctual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim").  Specifically, 
in the February 2006 Appellant's Brief and the September 2006 
Reply Brief of Appellant, the veteran, through his 
representative, clearly exhibited an understanding of the 
criteria necessary for an increased rating for the 
service-connected schizophrenic disorder, undifferentiated 
type.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating claim adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  In 
addition, he has been accorded two pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issue on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in November 2007, he stated that he had nothing else to 
submit.  Consequently, the Board will proceed to adjudicate 
the following increased rating issue on appeal, based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a February 1971 rating action, the RO 
granted service connection for a schizophrenic reaction, 
undifferentiated type, and awarded a 100 percent evaluation 
for this disability from December 1970.  Subsequently, the RO 
decreased the evaluation of this disorder to 70 percent from 
September 1978 (by an October 1978 rating action) and to 
50 percent from June 1986 (by a March 1986 rating action).  

A May 1988 rating action proposed to reduce the evaluation of 
the service-connected schizophrenic disorder, 
undifferentiated type, to 30 percent.  A March 1989 rating 
action effectuated the proposal and, in so doing, reduced the 
evaluation of this disability to 30 percent, effective from 
April 1989.  In a May 1989 decision, the hearing officer who 
had conducted a personal hearing with the veteran in January 
1989 restored the 50 percent rating for the service-connected 
psychiatric disorder, effective from June 1986.  

During the current appeal, and specifically by an October 
2004 rating action, the RO effectuated the Board's September 
2004 decision.  In so doing, the RO awarded increased ratings 
of 70 percent for the veteran's service-connected 
schizophrenic disorder, undifferentiated type, from 
September 30, 2002 to April 18, 2003 and a total schedular 
rating for this disability effective from April 19, 2003.  

These ratings remain in effect for the veteran's 
service-connected schizophrenic disorder, undifferentiated 
type.  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204 
(2007).  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

In the present case, the veteran has consistently asserted 
that his service-connected schizophrenic disorder, 
undifferentiated type, was more severe than the 50 percent 
rating (prior to September 30, 2002) and the 70 percent 
evaluation (from September 30, 2002 to April 18, 2003) 
indicate.  Specifically, the veteran maintains that, during 
those times of the appeal period, this service-connected 
disability caused him to miss work on average of two to three 
times per week.  See, e.g., February 2002 hearing transcript 
(T.) at 2-7.  

These statements concerning the veteran's service-connected 
psychiatric pathology involve matters capable of lay 
observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such 
descriptions must, however, be considered in conjunction with 
the clinical evidence of record and the pertinent rating 
criteria.  

A.  Prior To September 30, 2002

Particular VA outpatient evaluations conducted prior to 
September 30, 2002 demonstrated the following 
symptomatology:  temper volatility (including verbal 
outbursts) and a depressed affect (in January 2001); fatigue, 
anger, and depression (in February 2001); depression, sleep 
disturbances, and continuous stress (at work) (in May 2001); 
continuous stress causing dysfunction at work, sleep 
disturbances, auditory hallucinations, paranoia, and 
delusions (in July 2001); anger and paranoid ideations (in 
August 2001); increased stress, sleep difficulties, auditory 
hallucinations, paranoia, and delusions (in September 2001); 
increased anxiety, trouble sleeping, depression, and excess 
worrying (in January 2002); tension, anxiety, disturbed 
sleep,depression, and racing thoughts (in February 2002); as 
well as depression, anxiety, and panic attacks (in March 
2002).  A VA clinical nurse specialist who evaluated the 
veteran in March 2002 assigned a GAF score of 47, which is 
illustrative of serious symptoms, including in particular 
suicidal ideation, severe obsessional rituals, no friends, 
and an inability to keep a job.  See Richard, supra.  

Further, a February 2001 VA mental disorders examination 
included additional complaints of difficulty sleeping, 
diminished energy levels, and a great deal of work-related 
stress as well as objective evaluation findings of anxiety, 
somewhat pressured speech, a blunted and flat affect with an 
agitated motor activity, as well as major social judgment and 
insight problems.  Based on this symptomatology, the examiner 
assigned a GAF score of 49, which is illustrative of serious 
symptoms, including in particular suicidal ideation, severe 
obsessional rituals, no friends, and an inability to keep a 
job.  See Richard, supra.  

Significantly, however, prior to September 30, 2002, the 
remainder of GAF scores assigned to the veteran's 
service-connected schizophrenia disorder ranged from 
52 to 60, which are reflective of only moderate symptoms, 
including in relevant part only moderate difficulty in social 
or occupational functioning (such as few friends and 
conflicts with peers or co-workers).  See Richard, supra.  
Moreover, the numerous mental status evaluations that the 
veteran underwent and treatment sessions in which he 
participated prior to September 30, 2002 reflected 
symptomatology supportive of those GAF scores.  Specifically, 
the following symptoms were shown:  full orientation and no 
flight or looseness of thought form, suicidal or homicidal 
ideations, auditory or visual hallucinations, manic form or 
ideation, impaired judgement and insight, irritability, 
hostility, or aggression.  

Prior to September 30, 2002, the veteran had multiple 
episodes of missed time from work reportedly due to his 
psychiatric problems.  Employment records indicate that, 
prior to September 30, 2002, he routinely missed work two to 
three days per week due to his severe anxiety, mood 
liability, flashbacks, panic attacks, and poor concentration.  
Also, work-related stress resulted in his inability to work 
for approximately one week in May 2002.  

According to a report of a September 12th, 2002 VA outpatient 
treatment session, the veteran had worked at the same job for 
more than 20 years.  In addition, he maintained his marriage 
and a relationship with his two children.  

Thus, while prior to September 30, 2002 the veteran's 
service-connected schizophrenic disorder was manifested by 
significant symptomatology, the overall tenor of the mental 
status evaluations demonstrated full orientation and no 
flight or looseness of thought form, suicidal or homicidal 
ideations, auditory or visual hallucinations, manic form or 
ideation, impaired judgement and insight, irritability, 
hostility, or aggression.  The veteran has had some 
difficulty at work but has maintained employment with the 
same employer for over 20 years.  There are references in the 
medical records of the veteran's treatment for alcohol 
dependence and cannabis, but only symptoms related to his 
service-connected schizophrenia are taken into account when 
assigning an evaluation.  

Without evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, the next higher rating of 
70 percent for the service-connected schizophrenic disorder 
prior to September 30, 2002 is not warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2007).  

B.  Between September 30, 2002 And April 18, 2003

According to some VA medical records dated between 
September 30, 2002 and April 18, 2003, the veteran's 
service-connected schizophrenic disorder was manifested by a 
labile mood, irritability, agitation, grandiose and 
persecutory delusions, mild impairment of judgment, paranoia, 
and sleep disturbances.  On several occasions during that 
time period, the veteran was assigned GAF scores ranging from 
45 to 50, which are reflective of serious symptoms, including 
suicidal ideation, severe obsessional rituals, no friends, 
and an inability to keep a job.  See Richard, supra.  

Significantly, however, during that time period, the veteran 
was also found to be alert, oriented, and well-groomed.  
Further, in October 2002, he had no delusions or paranoia 
upon compliance with his medication.  In November 2002, he 
had fewer target symptoms of a psychosis (including auditory 
and visual hallucinations, paranoia, and grandiose delusions) 
and an improved ability to care for himself and to interact 
with others at home and in the workplace.  In January 2003, 
he denied recurrent depression or increased irritability.  
Although in early April 2003 he complained of a poor work 
attendance due to his service-connected schizophrenia, he 
also admitted to working two days a week.  In addition, a 
stable mood, improved sleep, and no overt psychosis were 
shown at that time.  

Based on this evidence of improvement, the Board finds that, 
between September 30, 2002 and April 18, 2003, the veteran's 
service-connected schizophrenic disorder, undifferentiated 
type, was not manifested by gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Consequently, the next higher rating of 
100 percent for the service-connected schizophrenic disorder 
during that time period is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2007).  



(CONTINUED ON NEXT PAGE)






ORDER

A disability rating greater than 50 percent for the 
service-connected schizophrenic disorder, undifferentiated 
type, prior to September 30, 2002 is denied.  

A disability rating greater than 70 percent for the 
service-connected schizophrenic disorder, undifferentiated 
type, between September 30, 2002 and April 18, 2003, is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


